COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00275-CR


RUBEN VASQUEZ                                                      APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1528706D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Proceeding pro se, Ruben Vasquez attempts to appeal from his state-jail-

felony conviction for unauthorized use of a motor vehicle. See Tex. Penal Code

Ann. § 31.07 (West 2016). Vazquez pleaded guilty to the offense pursuant to a

plea bargain, and in accordance with the plea bargain, the trial court sentenced




      1
      See Tex. R. App. P. 47.4.
him to six months in state jail. 2 Consistent with that plea, the “Trial Court’s

Certification of Defendant’s Right of Appeal” states that this “is a plea-bargain

case, and the defendant has NO right of appeal” and “the defendant has waived

the right of appeal.” See Tex. R. App. P. 25.2(a)(2). Based on the certification,

we notified Vasquez and his court-appointed attorney that his appeal would be

dismissed unless, within ten days, he or any party desiring to continue the appeal

filed a response showing grounds for continuing the appeal. See Tex. R. App. P.

25.2(a)(2), (d), 44.3.

      Ten days have passed, but no response has been filed. In his notice of

appeal, Vasquez acknowledges that he pleaded guilty but claims that he wants to

appeal matters “raised by written pretrial motions not ruled upon prior to the

plea.” But in a plea-bargain case, a defendant can appeal only “those matters

that were raised by written motion filed and ruled on before trial” or “after getting

the trial court’s permission to appeal.” Tex. R. App. P. 25.2(a)(2) (emphasis

added). The trial-court clerk has informed us that Vasquez filed over 40 pro se

motions in the trial court but that the trial court did not rule on any of them before

trial. And the trial court did not give Vasquez permission to appeal. Vasquez

therefore has no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d).

      Accordingly, we dismiss the appeal in conformity with the trial court’s

certification. See Tex. R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d
2
      As part of the agreement, the State also agreed to waive the
enhancement allegations included in the indictment.


                                          2
675, 680 (Tex. Crim. App. 2006). Along with the appeal, we dismiss all pending

motions. 3



                                                /s/ Elizabeth Kerr
                                                ELIZABETH KERR
                                                JUSTICE

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 16, 2018




      3
       On June 12, 2018, Vasquez filed a “Motion for Credit on Sentence” and a
“Motion for Nunc Pro Tunc Order” in this court. Because we have no authority to
do anything but dismiss this appeal, we must dismiss these motions as well. See
Chavez, 183 S.W.3d at 680.


                                      3